1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    CINTHIA F. MARSHALL,                     Case No.: 17cv1818-LAB (JMA)
12                                Plaintiff,
                                               ORDER TO SHOW CAUSE WHY
13    v.                                       MONETARY SANCTIONS
                                               SHOULD NOT BE IMPOSED;
14    OCWEN LOAN SERVICING, LLC,
                                               AND
15                             Defendant.
                                               ORDER OF DISMISSAL WITH
16
                                               PREJUDICE
17
18         The Court on January 7 ordered Plaintiff to show cause why this action
19   should not be dismissed for failure to prosecute, and also why she should not be
20   sanctioned. If she failed to show cause as to her failure to prosecute, the order
21   cautioned, the action could be dismissed without prejudice. But if she failed to
22   show cause for disobeying the Court’s earlier order, she was cautioned that she
23   could be sanctioned. (Docket no. 26). The Court’s earlier order had required her
24   to file an opposition to Defendant’s motion for judgment on the pleadings, which
25   sought dismissal with prejudice. The Court granted Defendant’s unopposed motion
26   in part, dismissing the complaint without prejudice.
27         Plaintiff has not obeyed the January 7 order. If she had showed cause why
28   Defendant’s unopposed motion should not be granted and why she should not be

                                               1
                                                                      17cv1818-LAB (JMA)
1    sanctioned but had failed to show cause for her failure to prosecute, this action
2    would have been dismissed without prejudice. But because she has failed to show
3    cause for her multiple acts of disobedience to the Court’s orders, the Court now
4    RECONSIDERS its partial grant of Defendant’s motion for judgment on the
5    pleadings, and GRANTS the motion in its entirety, both because Plaintiff has
6    consented to its being granted, see Civil Local Rule 7.1(f)(3)(c), and as a sanction.
7    See Civil Local Rule 83.1(a).
8          Civil Local Rule 16.1(b) covers counsel’s duty of diligence, which it appears
9    Plaintiff’s attorney, Moataz Sayed Hamza, Esq., has neglected. In addition, all
10   counsel are expected to act with the highest standards of professionalism. See
11   Civil Local Rule 83.4. This includes, among other things, to avoid wasting judicial
12   resources by failing to respond when directed to do so by the Court, thereby
13   requiring the Court to take extraordinary steps to manage the litigation. This is
14   particularly true when the Court has specifically ordered counsel to do something.
15   The Court’s orders requiring the filing of responses concerning dismissal were not
16   conditional and counsel was not free to disregard them if he was no longer
17   intending to prosecute the case. At the very least, he should have filed a notice
18   saying Plaintiff did not oppose dismissal with prejudice. And more importantly, the
19   Court’s order to show cause why Plaintiff should not be sanctioned was not
20   optional.
21         Attorney Moataz Hamza is therefore ORDERED TO SHOW CAUSE why
22   monetary sanctions should not be imposed on him for disobeying the Court’s
23   orders. See Civil Local Rule 83.1(a). He is ORDERED file a response, not longer
24   than five pages, by March 25, 2019. If he fails to obey this order, he may be
25   subject to further sanctions or contempt proceedings.
26         At least one motion seeking an award of costs (Docket no. 24) is still pending
27   before Magistrate Judge Lopez. This order does not dispose of that issue, and
28   does not divest Judge Lopez of authority over it. Nor does this order dispose of

                                               2
                                                                         17cv1818-LAB (JMA)
1    any other requests for sanctions or costs. But all other requests are DENIED AS
2    MOOT and this action is DISMISSED WITH PREJUDICE.
3         The Clerk is directed to mail copies of this order to Mr. Hamza at the address
4    in the docket, and also at 750 B Street, Suite 2350, San Diego, CA 92101. 1
5
6         IT IS SO ORDERED.
7    Dated: March 8, 2019
8
9                                          Hon. Larry Alan Burns
                                           Chief United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     1
27    The address in the docket is the same as Mr. Hamza’s address on the
     California Bar website. However, a website for Hamza law, using Mr. Hamza’s
28   phone number, lists the firm’s address as being at 750 B Street.

                                             3
                                                                        17cv1818-LAB (JMA)
